Citation Nr: 1630257	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  15-31 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a February 2012 rating decision that denied compensation benefits, pursuant to the provisions of 38 U.S.C.A. §1151, for additional disability incurred due to VA dental treatment from February 2004 to March 2005.

2.  Whether there was CUE in an August 1967 decision that denied service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	James McElfresh, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1965.  

This appeal to the Board of Veterans' Appeals (Board) arose from September 2013 and June 2015 rating decisions.

In the September 2013 rating decision, the RO found that revision of a rating decision that had denied compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability incurred due to VA dental treatment was not warranted.  In October 2013, the Veteran filed a notice of disagreement (NOD) with the RO's denial of his CUE claim.  In November 2014 the Board remanded for issuance of a statement of the case (SOC) the issue of whether there was CUE in the rating decision that denied compensation benefits pursuant to the provisions of 38 U.S.C.A. §1151 for additional disability incurred due to VA dental treatment.

In the June 2015 rating decision, the RO found that revision on the basis of CUE of an August 1967 rating decision that had denied service connection for hemorrhoids was not warranted.  The Veteran filed an NOD that same month.

In August 2015, the RO addressed, in two SOCs, whether there was CUE in the decision to deny compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 or in the 1967 decision to deny service connection for hemorrhoids.  The same month, the Veteran filed a timely substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) for each claim.  On his Form 9, the Veteran checked the box requesting a Board hearing before a Veterans Law Judge at the RO.

In May 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the Las Vegas satellite office of the Reno RO.  The Board notes that the Veteran had previously testified before a different Veterans Law Judge in May 2014.  Transcripts of both hearings are of record and reflect that, during both hearings, the Veteran presented testimony regarding whether the denial of compensation under 38 U.S.C.A. § 1151 involved CUE,  

Typically, when an appellant has a personal hearing before two separate Veterans Law Judges during the appeal and the hearings cover one or more common issues, a third Veterans Law Judge is assigned to a panel after the second Board hearing has been held prior to appellate review.  The Veteran must then be provided the opportunity for an additional hearing before the third Veterans Law Judge.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011) (interpreting 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision).  In this case, however, the Board finds that there is no prejudice to the Veteran from the single-judge disposition of his CUE claim.  This is so because the Veteran has not alleged a valid CUE claim, as the February 2012 rating decision is not final with respect to the denial of entitlement to 38 U.S.C.A. § 1151 benefits for an additional dental disability due to VA treatment.  As will be discussed in further detail below, because the February 2012 adjudication is not a final decision, it is not subject to a CUE determination and the appeal as to this matter will be dismissed.  

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in Virtual VA.  All records have been reviewed.

Also, this appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015). 
 
(The two issues set forth on the title page are addressed below.  The issues of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an additional disability incurred due to VA dental treatment, entitlement to an increased rating for chronic prostatitis, entitlement to service connection for right shoulder, low back, right lower extremity, and psychiatric disorders, and the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for hemorrhoids are addressed in a separate decision of the Board.)


FINDINGS OF FACT

1.  In a May 2016 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that he wished to withdraw the appeal as regards to the issue of whether there was CUE in an August 1967 decision that denied service connection for hemorrhoids.

2.  In a February 2012 rating decision, the RO denied compensation benefits pursuant to the provisions of 38 U.S.C.A. §1151 for additional disability incurred due to VA dental treatment; the Veteran perfected an appeal of that matter, and the appeal remains pending.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's appeal of the issue of whether there was CUE in an August 1967 decision that denied service connection for hemorrhoids have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).

2.  As the February 2012 rating decision on appeal cannot be the subject of CUE because it is not final, the Veteran has not asserted a valid CUE claim with respect to that decision..  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  CUE in the 1967 RO Decision

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In May 2016, the Veteran's representative submitted written correspondence stating that the appeal of the issue of whether there was CUE in an August 1967 decision that denied service connection for hemorrhoids was being withdrawn.  Withdrawal of the appeal was also discussed during the May 2016 Board hearing.  Thus, no allegations of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this matter, and it must be dismissed.

II.  CUE in the February 2012 RO Decision

By way of background, in 2012, the RO denied the Veteran's claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. §1151 for additional disability incurred due to VA dental treatment from February 2004 to March 2005.  Utilizing the traditional methods of appeal, the Veteran perfected an appeal of that decision by filing a NOD and, after issuance of an SOC, a timely VA Form 9 in April 2013.  

As noted in the Introduction above, the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an additional disability incurred due to VA dental treatment is the subject of a separate Board decision and a review of a July 11, 2016, action shows that the matter was remanded by the Board for further development.  Thus, the February 2012 rating decision is not final with respect to the RO's denial of compensation under the provisions of 38 U.S.C.A. § 1151 for an additional disability incurred due to VA dental treatment.

While the Veteran's appeal as regards to the RO's denial of compensation under the provisions of 38 U.S.C.A. § 1151 was pending, the Veteran, in correspondence dated in April 2013, alleged that the decision to deny him compensation under the provisions of 38 U.S.C.A. § 1151 for an additional disability incurred due to VA dental treatment contained CUE.  In September 2013, the RO found no basis for revision of the decision denying the Veteran compensation benefits under the provisions of 38 U.S.C.A. § 1151.  As discussed in the Introduction above, the Veteran perfected an appeal with respect to the alleged CUE claim, as well.

 Revision of a prior decision on the basis of CUE can only be based on a final decision by a RO or the Board.  Richardson v. Nicholson, 20 Vet. App. 64, 70-71 (2006); see also Norris v. West, 12 Vet. App. 413, 422 (1999) (holding that where there is no final RO decision, there can be no CUE); See Best v. Brown, 10 Vet. App. 322, 325 (1997) (finding that an appellant cannot raise CUE with respect to a rating decision that is not final); see also 38 C.F.R. § 3.105(a) (providing for the revision of "[p]revious [RO] determinations which are final and binding" on the basis of CUE).  Where an RO decision is appealed directly to the Board, it does not become final.  See 38 U.S.C. § 7105(c).

Accordingly, because the appeal of the February 2012 denial of section 1151 benefits remains pending, and a CUE claim cannot be based on a non-final decision, the Veteran has not asserted a valid claim of CUE in the February 2012 rating decision.  See Tetro v. Gober, 14 Vet. App. 100, 107 (2000); Link v. West, 12 Vet. App. 39, 45 (1998) (finding that RO decisions rendered non-final by a timely appeal to the Board are not, as a matter of law, subject to CUE claims); see also 38 U.S.C.A. § 7105(c).   As, in this regard, he has essentially asserted a claim upon which the relief sought may not be granted, the Board does not have jurisdiction to review the purported appeal as to the matter of whether there was CUE in the February 2012 rating decision, and the appeal as to this matter must be dismissed.  See 38 U.S.C.A. § 7105(d)(5).



ORDER

The appeal as to the matter of whether there was CUE in an August 1967 decision that denied service connection for hemorrhoids is dismissed.

The appeal as to the matter of whether there was CUE in the February 2012 rating decision that denied compensation benefits, pursuant to the provisions of 38 U.S.C.A. §1151, for additional disability incurred due to VA dental treatment is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


